DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rifle, carbine, pistol caliber carbine, and pistol, does not reasonably provide enablement for a revolver, a firearm that utilizes caseless ammunition, a derringer, a Browning .50 caliber machine gun (M2), a double-barrel shotgun, or any number of other types of firearms.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claims 3 and 11 recite that the interchangeable modular chamber system can be utilized with any type of firearm. Looking at the above-list of unsupported firearm types, it is clear that the claims exhibit non-enabled subject matter. For example, a firearm that utilizes caseless ammunition does not exhibit headspace, and, thus, the disclosure cannot possibly enable a person of ordinary skill in the art to utilize the claimed system with such a firearm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (2016/0116251) in view of Sisk (8230633) and further in view of Wehrmann et al. (3442172) and further in view of Osbourne (5479737).
In reference to claim 1, Mather discloses an interchangeable modular chamber system for a firearm and one or more cartridge types comprising: 
a firearm receiver comprising internal threads (figure 1, receiver); 
a barrel comprising external threads (figure 1, barrel); 
a locking collar (figure 1, jam nut); and 
wherein said barrel is threaded into said receiver (figure 1); 
wherein said locking collar is threaded onto said barrel and positioned to set headspace for a desired cartridge (figure 1; paragraph 4).
Thus, Mather discloses the claimed invention, except for a chamber insert sleeve positioned within said barrel, an index pin, and a recoil lug threaded onto said barrel and positioned to set headspace for a desired cartridge, wherein said index pin locks and aligns said chamber insert sleeve with said barrel.
Regarding the recoil lug, Sisk teaches that it is known to provide a bolt action rifle with a recoil lug threaded onto a barrel and abutting a receiver that threadedly receives the barrel (thereby playing a role in setting headspace), in order to provide a positive attachment and alignment of the recoil lug and barrel to form a more effective recoil absorbing surface with a rifle stock (column 2, lines 44-48; column 3, lines 6-8; figure 2, recoil lug 38). Sisk also teaches that a threaded recoil lug can cooperate with a locking collar, in order to maintain the recoil lug in a desired position relative to an abutment (figure 2, recoil lug 48, locking collar 72). Thus, it would have been obvious to one of ordinary skill in the art to provide the rifle of Mather with a recoil lug threaded onto the barrel between, and abutting both, the receiver and locking collar, in order to provide a recoil absorbing surface with a rifle stock via positive attachment and alignment of the recoil lug and barrel.
Regarding the chamber insert sleeve, Wehrmann teaches that it is know to provide a rifle barrel with a chamber insert sleeve removably positioned within said barrel, in order to increase the life of the barrel and mitigate corrosion, erosion, and distortion (figure 3, chamber insert sleeve 11’). Thus, it would have been obvious to one of ordinary skill in the art to provide form the barrel of Mather with a chamber insert sleeve removably positioned within said barrel, in order to increase the life of the barrel and mitigate corrosion, erosion, and distortion. 
Regarding the index pin that locks and aligns said chamber insert sleeve with said barrel, Wehrmann teaches that the chamber insert sleeve can be locked and aligned with a barrel in any desired manner (Wehrmann: para. bridging col. 3-4). Further, Osbourne teaches that it is known to lock and align a chamber insert sleeve with a barrel via an index pin, in order to form a secure and aligned, yet selectively reversible, connection (figures 2, 5, and 6, index pin 30). Thus, it would have been obvious to one of ordinary skill in the art to form lock and align the chamber insert sleeve with the barrel via an index pin in order to form a secure and aligned, yet selectively reversible, connection.

In reference to claim 2, Mather in view of Sisk and further in view of Wehrmann and further in view of Osbourne (the modified Mather) makes obvious the claimed invention (Mather: paragraph 4).
In reference to claim 3, the modified Mather makes obvious the claimed invention, in the same manner as Applicant.
In reference to claim 4, the modified Mather makes obvious the claimed invention (Osbourne: figures 2, 4, and 6, the index pin, recess 47, and recess 31 clearly cooperate to prevent rotation, as claimed).
In reference to claim 5, the modified Mather makes obvious the claimed invention, since the chamber insert sleeve taught by Wehrmann is intended for aligned connection with the barrel so as to provide a continuous rifling pattern, as claimed (Wehrman: figure 3, rifling 35).
In reference to claims 6-8, the modified Mather makes obvious the claimed invention (Mather: paragraph 4).
In reference to claim 9, the modified Mather makes obvious the claimed invention, since the addition of a threaded recoil lug, as taught by Sisk, above, results in a structure identical to that claimed by Applicant. Identical structures are inherently capable of identical functions.
In reference to claim 10, the modified Mather make obvious the claimed invention, as set forth above in the references to claims 1, 4, and 5 (Wehrmann teaches aligned lands and grooves, i.e., aligned rifling; Osbourne teaches that the index pin 30 mates with a sleeve recess 47 and barrel recess 31 to form the connection between the insert and the barrel).
In reference to claim 11, the modified Mather makes obvious the claimed invention, in the same manner as Applicant.
In reference to claim 12, the modified Mather makes obvious the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 13, the modified Mather makes obvious the claimed invention, as set forth above in the reference to claim 5.
In reference to claims 14-17, the modified Mather makes obvious the claimed invention, as set forth above in the reference to claims 6-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arnold et al. (3748957), Pedersen (1355422), Pedersen (1355421), Sullivan (2850828), Cotterman (2849923), Karagias (2019/0086175), Mauser (DE 2045738 A1), Feuerwaffen (DE 713008 C), and Schneider (FR 621348 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641